DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The claims 1-20 are pending in this application.  This is a non-final office action in response to Application Number 17/877,653 filed on 29 July 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 11,431,814. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe similar inventions, as illustrated in the comparison table below. 

Instant Application US 17/877,653
U.S. Patent 11,431,814
1. A tangible machine-readable storage medium comprising instructions which, when executed, cause a machine to at least: 

provide a software development kit to an application developer, the software development kit to enable the application developer to create a monitoring enabled application to be executed at a media device; 
transmit a panelist identifier in response to a request from a registrar executed by the media device, the registrar separate from the monitoring enabled application, the registrar to store a consent identifier in a pasteboard of the media device, the request including demographic information associated with a user of the media device, the panelist identifier stored in the pasteboard of the media device by the registrar executed at the media device and accessible to multiple monitoring enabled applications at the media device, the monitoring enabled application to collect at least one of application monitoring data or media monitoring data if the consent identifier is in the pasteboard and to disable collection of the at least one of application monitoring data or media monitoring data if the consent identifier is not in the pasteboard, the registrar to delete the consent identifier while leaving the panelist identifier in a data store associated with at least one of the application monitoring data or the media monitoring data; and 
collect the at least one of application monitoring data or media monitoring data from the monitoring enabled application. 

8. An apparatus for monitoring a media device, the apparatus comprising: memory; instructions; and at least one processor to execute the instructions to at least: 
        provide a software development kit to an application developer; enable the application developer to create a monitoring enabled application to be executed at the media device; 

        transmit a panelist identifier in response to a request from a registrar executed by the media device, the registrar separate from the monitoring enabled application, the registrar to store a consent identifier in a pasteboard of the media device, the request including demographic information associated with a user of the media device, the panelist identifier stored in the pasteboard of the media device by the registrar executed at the media device and accessible to multiple monitoring enabled applications on the media device, the monitoring enabled application to collect at least one of application monitoring data or media monitoring data if the consent identifier is in the pasteboard and to disable collection of the at least one of application monitoring data or media monitoring data if the consent identifier is not in the pasteboard, the registrar to delete the consent identifier and to leave the panelist identifier in a data store associated with at least one of the application monitoring data or the media monitoring data; and 
         collect the at least one of application monitoring data or media monitoring data from the monitoring enabled application.
2. The tangible machine-readable storage medium as described in claim 1, wherein the instructions, when executed, cause the machine to generate the panelist identifier.
9. The apparatus as described in claim 8, wherein the at least one processor is to generate the panelist identifier.
3. The tangible machine-readable storage medium as described in claim 1, wherein the instructions, when executed, cause the machine to store the at least one of the application monitoring data or the media monitoring data.
10. The apparatus as described in claim 8, wherein the at least one processor is to cause storage of the at least one of the application monitoring data or the media monitoring data collected by the apparatus.
4. The tangible machine-readable storage medium as described in claim 3, wherein the instructions, when executed, cause the machine to store the demographic information.
11. The apparatus as described in claim 10, wherein the at least one processor is to cause storage of the demographic information received by the apparatus.
5. The tangible machine-readable storage medium as described in claim 1, wherein the instructions, when executed, cause the machine to generate a report representing the at least one of the application monitoring data or the media monitoring data in connection with the demographic information.

12. The apparatus as described in claim 8, wherein the at least one processor is to generate a report representing the at least one of the application monitoring data or the media monitoring data in connection with the demographic information.
6. The tangible machine-readable storage medium as described in claim 1, wherein the instructions, when executed, cause the machine to receive the demographic information and the at least one of the application monitoring data or the media monitoring data from the monitoring enabled application.
13. The apparatus as described in claim 8, wherein the at least one processor is to receive the demographic information and the at least one of the application monitoring data or the media monitoring data from the monitoring enabled application.


Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-37 of U.S. Patent No. 9,503,536. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe similar inventions, as illustrated in the comparison table below.
Instant Application US 17/877,653
U.S. Patent 9,503,536
7. A tangible machine-readable storage medium comprising instructions which, when executed, cause a machine to at least:
obtain consent to enable monitoring functionality of a first monitoring-enabled application and a second monitoring-enabled application from a user, the first monitoring-enabled application and the second monitoring-enabled application being different than an application requesting the consent;and 
store a consent identifier indicating the consent of the user in a pasteboard of a media device, 
the consent identifier accessible to the first monitoring-enabled application and the second monitoring-enabled application, the consent identifier to be retrieved by the first monitoring-enabled application, the first monitoring-enabled application to collect monitoring information if the consent identifier is in the pasteboard and to disable collection of the monitoring information if the consent identifier is not in the pasteboard.
30. A method for monitoring a media device, the method comprising: 


     obtaining consent to enable monitoring functionality of a first monitoring-enabled application and a second monitoring-enabled application from a user, the first monitoring-enabled application and the second monitoring-enabled application being different than an application requesting the consent; and 
        storing, with a processor, a consent identifier indicating the consent of the user in a pasteboard of the media device, the consent identifier accessible to the first monitoring-enabled application and the second monitoring-enabled application, the consent identifier to be retrieved by the first monitoring-enabled application, the first monitoring-enabled application to collect monitoring information if the consent identifier is in the pasteboard and to disable collection of the media monitoring information if the consent identifier is not in the pasteboard.
8. The tangible machine-readable storage medium as described in claim 7, wherein the instructions, when executed, cause the machine to request demographic information from the user.
31. The method as described in claim 30, further including requesting demographic information from the user.
9. The tangible machine-readable storage medium as described in claim 8, wherein the instructions, when executed, cause the machine to: transmit the demographic information to a central facility; generate a panelist identifier to identify the user; and store the panelist identifier in the pasteboard.
32. The method as described in claim 31, further including: transmitting the demographic information to a central facility; generating a panelist identifier to identify the user; and storing the panelist identifier in the pasteboard.
10. The tangible machine-readable storage medium as described in claim 9, wherein the panelist identifier is based on the demographic information.
33. The method as described in claim 32, wherein the panelist identifier is based on the demographic information.
11. The tangible machine-readable storage medium as described in claim 9, wherein the panelist identifier is requested from the central facility.
34. The method as described in claim 32, wherein the panelist identifier is requested from the central facility.
12. The tangible machine-readable storage medium as described in claim 11, wherein the panelist identifier is encrypted.
35. The method as described in claim 34, wherein the panelist identifier is encrypted.
13. The tangible machine-readable storage medium as described in claim 11, wherein the instructions, when executed, cause the machine to transmit the panelist identifier in association with the monitoring information to the central facility.
36. The method as described in claim 34, wherein the first monitoring-enabled application is to transmit the panelist identifier in association with the monitoring information to the central facility.
14. The tangible machine-readable storage medium as described in claim 13, wherein the panelist identifier is an encrypted panelist identifier, and the machine is not capable of decrypting the encrypted panelist identifier.
37. The method as described in claim 36, wherein the panelist identifier is an encrypted panelist identifier, and the first monitoring-enabled application is not capable of decrypting the encrypted panelist identifier.


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-20 of U.S. Patent No. 11,431,814. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe similar inventions, as illustrated in the comparison table below. 

Instant Application US 17/877,653
U.S. Patent 11,431,814
15. A media device comprising:





a registrar, implemented by a processor, to receive demographic information from a user, to transmit the demographic information to a central facility, and to store a panelist identifier identifying the user in a shared memory of the media device, the panelist identifier accessible to a first instrumented application and a second instrumented application, the first instrumented application and the second instrumented application separate from the registrar; and

the first instrumented application to present media, to collect media monitoring information if the panelist identifier is in the shared memory, and to disable collection of the media monitoring information if the panelist identifier is not in the shared memory.

15. An apparatus for monitoring a media device, the apparatus comprising: 
memory; instructions; and at least one processor to execute the instructions to at least: 
collect demographic information from a user with a registrar of a media device; transmit the demographic information to a central facility from the registrar; and cause storage of a panelist identifier identifying the user in a shared memory of the media device, the panelist identifier accessible to a first monitoring-enabled application and a second monitoring-enabled application, the first monitoring-enabled application and the second monitoring-enabled application separate from the registrar, the panelist identifier to be retrieved by the first monitoring-enabled application, the first monitoring-enabled application to present media, the first monitoring-enabled application to collect monitoring information if the panelist identifier is in the shared memory and to disable collection of media monitoring information if the panelist identifier is not in the shared memory.
While claim 15 described the first and second applications as first and second monitoring-enabled applications, claim 1 described the first and second applications as first and second instrumented applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate claim 1’s first and second instrumented applications as an alternative phrasing of claim 15’s first and second monitoring-enabled applications since both claim 1 and 15 describe two applications and permitting or not permitting the collection of monitoring information based on whether or not an identifier is stored in the media device. 
16. The media device of claim 15, wherein the registrar is to request permission from the user to enable monitoring.
16. The apparatus as described in claim 15, wherein the at least one processor is to request permission from the user to enable monitoring.
17. The media device of claim 16, wherein: if permission is received, the registrar is to store a consent identifier enabling the collection of media monitoring information by the first instrumented application and the second instrumented application; and if permission is not received, the registrar is to at least one of not storing or deleting the consent identifier.
17. The apparatus as described in claim 16, wherein the at least one processor is to: cause storage of, if permission is received, a consent identifier enabling the collection of media monitoring information by the first monitoring-enabled application and the second monitoring-enabled application; and ensure, if permission is not received, the consent identifier is not stored.
18. The media device of claim 17, wherein the consent identifier enabling monitoring is the panelist identifier.
18. The apparatus as described in claim 17, wherein a consent indicator to enable monitoring is the panelist identifier.
19. The media device of claim 15, wherein the panelist identifier is based on the demographic information.
19. The apparatus as described in claim 15, wherein the panelist identifier is based on the demographic information.
20. The media device of claim 15, wherein the panelist identifier is an encrypted panelist identifier.
20. The apparatus as described in claim 15, wherein the panelist identifier is requested from the central facility.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov30 November 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452